EXHIBIT 99.1 GEOGLOBAL PROVIDES EXPLORATION ACTIVITIES UPDATE Calgary, Alberta, Canada, September 13, 2010 – GeoGlobal Resources Inc. (GeoGlobal or the Company) (NYSE/Amex: GGR) disclosed today an update of certain of our exploration activities. Exploration Highlights: Ø Offer for KG Onshore Block participating interest increase Ø Second well in Rajasthan commenced drilling KG Onshore exploration block Pursuant to our September 14, 2006 agreement with Oil India Limited (OIL) we have the right to increase our participating interest in the KG-ONN-2004/1 exploration block (KG Onshore) up to a 25% participating interest, subject to the availability of sufficient net worth and Government of India consent.Subsequent to us entering into that agreement, OIL has offered to us the right to increase our participating interest on the KG Onshore block to 20%, such increase also being subject to Government of India approval.We currently hold a 10% participating interest and we have agreed to accept the additional 10% participating interest.We are currently in the process of completing all necessary documentation to be forwarded to the Government of India through OIL as Operator, for final approval.Upon Government of India approval, we will hold a 20% participating interest in the KG Onshore block and will become responsible to pay our 20% share of the costs of exploration activities on the block. Rajasthan exploration block Drilling operations are complete on the Rachan-1 well located within the exploration block RJ-ONN-2004/3 (RJ Block 21).The Rachan-1 well which commenced drilling on April 21, 2010 was drilled to a total depth of 1,550 meters to test the Jodhpur Sandstone and the Upper Carbonate group.The initial testing program of the Rachan-1 well took place in the Upper Bilara (1350m – 1355m) zone between 1,350 and 1,355 meters. The zone was perforated twice with no influx observed even after swabbing the well.The well is currently suspended with future plans for a cement plug to be placed above the perforated zone and a testing program to the Upper Carbonate group with a work-over rig. Mr. Paul B. Miller, President and CEO of GeoGlobal stated: "We are further reviewing our geological model with the results of the Rachan-1 well.The Wireline Formation Tests showed formation fluid as water with traces of oil in all reservoirs, with good reservoir porosity, permeability, and pressures up to 2,200 psi.The Rachan-1 is the first of twenty exploration wells to be drilled on the Rajasthan blocks and has provided valuable information for planning the future locations.Many exciting prospects are believed remaining to be drilled, two of which have already been planned in the exploration block RJ-ONN-2004/2 (RJ Block20).” Drilling operations commenced on the second exploration well, the Madasar-1 well on August 6, 2010.Oil India Limited (OIL), as operator of the RJ Block 21, is drilling the Madasar-1 to a vertical depth of approximately 1,500 meters to test the Jodhpur Sandstone and the Upper Carbonate group.The Madasar-1 well is located approximately 12.5 kilometers southeast of the Rachan-1 well up dip and closer to the OIL’s Baghewala oil field.GeoGlobal has a 25% participating interest in the RJ Block 21. About GeoGlobal GeoGlobal Resources Inc., headquartered in Calgary, Alberta, Canada, is a US publicly traded oil and gas company, which, through its subsidiaries, is engaged in the pursuit of petroleum and natural gas through exploration and development in India and Israel. The Company has been focused on the development of high potential exploration targets in the Krishna Godavari, Cambay, Deccan Syneclise, and Rajasthan basin areas in India. Cautionary Statement For Purposes Of The “Safe Harbor” Provisions Of The Private Securities Litigation Reform Act Of 1995 This press release contains statements which constitute forward-looking statements within the meaning of the US Private Securities Litigation Reform Act of 1995, including statements regarding the plans, intentions, beliefs and current expectations of GeoGlobal Resources Inc., its directors, or its officers with respect to the oil and gas exploration, development and drilling activities being conducted and intended to be conducted and the outcome of those activities on the exploration blocks in which the Company has an interest. The company updates forward-looking information related to operations, production and capital spending on a quarterly basis and updates reserves, if any, on an annual basis.The Company’s forward looking statements include, among others, its statements and estimates as to: · the statements herein regarding our plans and objectives relating to our future operations, · plans and objectives regarding the exploration, development and production activities conducted on the exploration blocks in India and Israel where we have interests, · plans regarding drilling activities intended to be conducted through the ventures in which we are a participant, the success of those drilling activities and our ability and the ability of the ventures to complete any wells on the exploration blocks, to develop reserves of hydrocarbons in commercially marketable quantities, to establish facilities for the collection, distribution and marketing of hydrocarbons, to produce oil and natural gas in commercial quantities and to realize revenues from the sales of those hydrocarbons, · our ability to maintain compliance with the terms and conditions of our production sharing and other contracts, including the related work commitments, to obtain consents, waivers and extensions under the terms of these production sharing and other contracts as and when required, and our ability to fund those work commitments, · our plans and objectives to join with others or to directly seek to enter into or acquire interests in additional production sharing or other contracts in India, Israel and elsewhere, · our assumptions, plans and expectations regarding our future capital requirements, · our plans and intentions to raise additional capital we require and our likelihood of success in that regard, · the costs and expenses to be incurred in conducting exploration, well drilling, development and production activities, our estimates as to the anticipated annual costs of those activities and the adequacy of our capital to meet our requirements for our present and anticipated levels of activities are all forward-looking statements. We caution you that various risk factors accompany our forward-looking statements and are described, among other places, under the caption “Risk Factors” in our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K, as well in our press releases.These risk factors could cause our operating results, financial condition and ability to fulfill our plans to differ materially from those expressed in any forward-looking statements made in this press release and could adversely affect our financial condition and our ability to pursue our business strategy and plans. If our plans fail to materialize, your investment will be in jeopardy.Among others, these risk factors include: · We cannot assure you that our assumptions or our business plans and objectives will prove to be accurate or be able to be attained. · We cannot assure you that the exploratory drilling to be conducted on the exploration blocks in which we hold an interest will result in a discovery of reserves of hydrocarbons or that any hydrocarbons that are discovered on the exploration blocks in which we have an interest will be in commercially recoverable quantities.In addition, the realization of any revenues from commercially recoverable hydrocarbons is dependent upon the ability to deliver, store and market any hydrocarbons that are discovered. · Our ability to realize material revenues cannot be assured.Our ability to successfully drill, test and complete significant numbers of producing wells cannot be assured. · We cannot assure you that we will have available to us the capital required to meet our plans and objectives at the times and in the amounts required or we will have available to us the amounts we are required to fund under the terms of the production sharing and other contracts we are a party to.We cannot assure that we will be successful in raising the additional capital we currently require. · We cannot assure you that we will be successful in joining any further ventures seeking to be granted production sharing or other contracts in India, Israel or elsewhere or that we will be successful in acquiring interests in existing ventures. · We cannot assure you that we will obtain all required consents, waivers and extensions from a governmental or regulatory body in India or Israel as and when required to maintain compliance with production sharing or other contracts we have entered into, that we may not be adversely affected by any delays we may experience in receiving those consents, waivers and extensions, and that we may not incur liabilities under the production sharing or other contracts for our failure to maintain compliance with the requirements of and timely complete the related work programs. · We cannot assure you that Gujarat State Petroleum Corporation, the operator of the KG Offshore Block, may not be successful in its efforts to obtain payment from us on account of exploration costs it has expended on the KG Offshore Block for which it asserts we are liable or otherwise seek to hold us in breach of that Production Sharing Contract or commence arbitration proceedings against us and be successful in its assertion that it can terminate our contract with them or the Government of India. · We cannot assure you of our ability to meet our goals and objectives and the consequences to us from adverse developments in general economic or capital market conditions, events having international consequences, or military or terrorist activities could have a material adverse effect on us. An investment in shares of our common stock involves a high degree of risk. Our periodic reports we file with the Securities and Exchange Commission and Canadian provincial authorities may be viewed at http://www.sec.govand www.sedar.com. For further information contact: GeoGlobal Resources Inc.www.geoglobal.com The Equicom Group Paul B. Miller, President and CEO Carla Boland, Investor Relations and Corporate Affairs Dave Feick, Managing Director, Western Canada Phone: +1 403 777-9250 Fax:+1 403 777-9199 Email:info@geoglobal.com Phone:+1 403 218-2839 Fax:+1 403 218-2830 Email:dfeick@equicomgroup.com
